Case 1:20-cv-13986-RBK-JS Document1 Filed 10/06/20 Page 1 of 4 PagelD: 1

Teddy C. Strickland, Jr., Esquire, ID#009712011

PENDER & STRICKLAND, LLC
1601 Atlantic Avenue, Suite 700

Atlantic City, New Jersey 08401

(609) 710-1601

 

Attormey for Plaintiff
UNITED STATES DISTRICT COURT
MANOJ SONDHI, DISTRICT OF NEW JERSEY
Plaintiff,
CIVIL ACTION NO.:
v.
COMPLAINT

MCPHERSON OIL CO.; THOMAS KARL
BRIDGEWATER; JOHN DOES 1-10; JANE
DOES 1-10; ABC PARTNERSHIPS 1-10;
XYZ CORPORATIONS 1-10.

Defendants.

 

 

 

Plaintiff, MANOJ SONDHI, states the following by way of complaint against the
defendants:

THE PARTIES, JURISDICTION AND VENUE

 

1. Plaintiff, MANOJ SONDHI, resides in the State of New Jersey, at 82 Theresa Court, in
the Township of Galloway, County of Atlantic and State of New Jersey.

2. The defendant, MCPHERSON OIL CO., has a principle place of business in the State of
Alabama, at 5051 Cardinal Street, Trussville, Alabama.

3. The amount in controversy exceeds $75,000, exclusive of interest and costs.

4, Venue is laid in this judicial district pursuant to 28 USC section 1332(a).
Case 1:20-cv-13986-RBK-JS Document 1 Filed 10/06/20 Page 2 of 4 PagelD: 2

FIRST COUNT
5. On October 10, 2018, at approximately 8:15a.m., Plaintiff MANOJ SONDHI was the
operator of a truck traveling southbound of I-59 near mile marker 142 in Alabama.
6. At the aforementioned time and place, the defendant THOMAS KARL
BRIDGEWATER, was the operator of a truck traveling southbound of I-59 near mile marker
142 in Alabama.
7. At the aforementioned time and place, the truck operated by defendant THOMAS KARL
BRIDGEWATER collided into the rear of the truck being operated by plaintiff MANOJ
SONDHI.
8. The truck operated by defendant THOMAS KARL BRIDGEWATER, was owned by
defendant MCPHERSON OIL CO.
9. At the aforementioned time and place, defendant THOMAS KARL BRIDGEWATER,
operated the aforementioned truck in a manner which struck the truck containing plaintiff,
causing various injuries to plaintiff.
10. Defendant THOMAS KARL BRIDGEWATER. carelessly and negligently operated the
truck by failing operate the truck in a reasonable manner, including but not limited to failing to
observe and/or yield to the truck containing plaintiff MANOJ SONDHI.
11. Asa direct and proximate result of the aforementioned actions of the defendant
THOMAS KARL BRIDGEWATER, the Plaintiff, MANOJ SONDHI, was caused severe
permanent bodily injuries, and has incurred, and in the future will incur, medical expenses and
related expenditures, and was otherwise prevented from attending to his regular pursuits,

employment duties and obligations.
Case 1:20-cv-13986-RBK-JS Document 1 Filed 10/06/20 Page 3 of 4 PagelD: 3

WHEREFORE, the Plaintiff, MANOJ SONDHI, demands judgment on this count
against the defendant, THOMAS KARL BRIDGEWATER, for compensatory damages in the
sum of $185,000.00, interest, and costs of suit.

SECOND COUNT

12. ‘Plaintiff, MANOJ SONDHI, repeats all of the allegations of Count One as if set
forth herein at length.

13. Defendant, THOMAS KARL BRIDGEWATER, operated the aforementioned
truck in a negligent and careless manner thereby causing the collision in which plaintiff,
MANOJ SONDHI, sustained various damages. The truck being operated by defendant,
THOMAS KARL BRIDGEWATER, was owned by defendant MCPHERSON OIL Co..

14. Defendant, MCPHERSON OIL CO., negligently entrusted the truck to
defendant THOMAS KARL BRIDGEWATER.

15. Defendant, THOMAS KARL BRIDGEWATER, was the
employee/servant/representative of defendant MCPHERSON OIL CO.. Therefore, defendant
MCPHERSON OIL CO. is responsible for all of the defendant, THOMAS KARL
BRIDGEWATER’s, acts under a theory of Respondeat Superior.

16. As a result of the carelessness and negligence of the defendant, THOMAS
KARL BRIDGEWATER, plaintiff, MANOJ SONDHI, incurred serious and permanent
injuries, have suffered and will in the future suffer great pain and permanent disability, have
been plagued by great pain, shock and mental anguish, have been unable to engage in her usual
activities, as well as the incursion of losses, including but not limited to wage loss, damages

and expenses with respect thereto.
WHEREFORE, the Plaintiff, MANOJ SONDHI, demands judgment on this count
against the defendant, MCPHERSON OIL CoO., for compensatory damages in the sum of

$185,000.00, interest, and costs of suit.
Case 1:20-cv-13986-RBK-JS Document 1 Filed 10/06/20 Page 4 of 4 PagelD: 4

JURY DEMAND
The Plaintiff hereby requests a trial by jury as to all issues referred to in the Complaint.
CERTIFICATION
I certify that this matter is not the subject of any pending lawsuit or arbitration.
I further certify that no other parties should be joined in this action.
DEMAND FOR ANSWERS TO INTERROGATORIES

The Plaintiffs hereby demand that the defendants answer Form C and C1 Interrogatories,

or any other appropriate form interrogatories, within the time prescribed by the Rules of Court.
DESIGNATION OF TRIAL COUNSEL
Teddy C. Strickland Jr., Esquire, is hereby designated as trial counsel in the above

captioned litigation on behalf of Plaintiffs.

Respectfully Submi

 

Teddy. Strickland, Jr., Bag.
Attorney for Plaintiff, Sondhi
Date: October 3, 2020
